Citation Nr: 0835049	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
splenectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts. 

The veteran's claim was remanded by the Board in August 2007.  
By rating action in July 2008, the RO granted the veteran 
service connection and a 10 percent rating for a scar 
residuals of a splenectomy.  The veteran was notified of this 
award and his appellate rights in a July 2008 letter.  The 
veteran has not submitted a notice of disagreement with 
respect to the 10 percent awarded for his scar.  Furthermore 
in June 2005 the veteran stated that he was seeking a 
separate 10 percent rating for his scar.  Accordingly, since 
the veteran has been granted the rating he requested for his 
scar, and since a notice of disagreement has not been 
submitted with respect to the rating decision which granted 
the veteran a separate 10 percent rating for his scar, the 
Board finds that a claim for an increased rating for a scar 
residuals of a splenectomy is not currently in appellate 
status before the Board.


FINDING OF FACT

Except for a tender scar, the veteran experiences little 
residual disability attributable to his in-service 
splenectomy.


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for residuals 
of a splenectomy are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.951, 4.117, Diagnostic Code 7706 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2007 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating and to an 
earlier effective date, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007), this letter essentially satisfied 
the notification requirements of the VCAA by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate his claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).

The Board notes that the VCAA notice was only provided to the 
veteran after the rating decision in this case had been 
promulgated, rather than prior to the initial decision as 
typically required.  However, in a case involving the timing 
of the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  After the October 2007 VCAA-compliant 
letter the AOJ then subsequently reviewed the claims and 
issued a Supplemental Statement of the Case in July 2008.  
Under these circumstances, the Board finds that any defect in 
the VCAA notice has been cured and thus resulted in no 
prejudice to the veteran.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the October 2007 letter.  The October 2007 letter 
informed the veteran that he had to provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, that if an increase 
in disability was found, a disability rating would be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent depending 
on the disability involved, and provided examples of the 
types of medical and lay evidence that the veteran could 
submit or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  One such example was 
statements from employers regarding how the condition affects 
the ability to work.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decision and the statement of the case.  Consequently, he had 
actual notice of the specific rating criteria for the 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.

The Board also finds that all necessary development of 
evidence has been completed.  The veteran has been afforded 
VA examinations and the veteran has submitted medical 
evidence.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History and Analysis

The veteran's residuals of a splenectomy has been evaluated 
as 30 percent disabling since August 9, 1972.  Since that 
time, the evaluation for this condition under the diagnostic 
code has changed.  Under the rating criteria in effect prior 
to September 1995, a 30 percent evaluation was assigned for 
the removal of the spleen to include complications.  Under 
the current criteria, a maximum 20 percent is assigned for 
loss of the spleen, and any complications are evaluated 
separately.  38 C.F.R. § 4.117, Diagnostic Code 7706 (1995, 
2007).

The veteran's claim for an increased rating for residuals of 
a splenectomy was received in June 2004.

As noted above the veteran has been provided a separate 10 
percent rating for his splenectomy scar and consequently only 
residuals other than the scar are for consideration in this 
decision.  A June 2004 VA hemic examination revealed no 
residuals from the veteran's splenectomy.  The examiner noted 
that a complete blood count (CBC) had been performed.  A note 
in the claims file attached to a copy of the August 2007 
Board examination indicates that the results are not 
available.  Regardless, the June 2004 VA examination report 
indicates that that the CBC was done, and the report 
indicates that no abnormalities residuals of the splenectomy 
were shown.  A June 2008 VA examination also revealed no 
additional residuals from the veteran's splenectomy other 
than a tender scar.  The medical evidence indicates that the 
veteran has not had systematic infections with encapsulated 
bacteria or any other complications residuals of his 
splenectomy. 

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent under Diagnostic Code 7706 is not 
warranted.  The veteran's current 30 percent rating is over 
the maximum 20 percent rating prescribed under Diagnostic 
Code 7706.  As the 30 percent rating has been continuously in 
effect for more than 20 years, it is protected.  38 C.F.R. § 
3.951(b).  Under 38 C.F.R. § 3.951, a disability rating which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years will not be reduced except 
upon a showing of fraud.  As there is no evidence of any 
complications, other than a tender scar, from the removal of 
the spleen that may be treated separately for purposes of 
additional evaluation, the veteran's request for an increased 
rating cannot be granted.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a splenectomy is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


